NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 26, 2015* 
                                  Decided June 30, 2015 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
Nos. 14‐2017 & 14‐2695 
 
ROBERT HOLLAND,                                   Appeals from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Indiana, 
                                                  Hammond Division.  
      v.                                           
                                                  No. 2:13cv179 
LAKE COUNTY MUNICIPAL                              
GOVERNMENT, et al.,                               Theresa L. Springmann, 
      Defendants‐Appellees.                       Judge. 
                                               

                                        O R D E R 

       This appeal arises from a lawsuit that Robert Holland, an attorney suspended 
from practice since 2009, brought in the Northern District of Indiana under 42 U.S.C. 
§ 1983 and the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.  

                                                 
            * Appellant Robert Holland filed two notices of appeal after the judgment became 

final. We dismiss appeal no. 14‐2695 as duplicative. The defendants were not served 
with process in the district court and are not participating on appeal. After examining 
the appellant’s brief and the record, we have concluded that this case is appropriate for 
summary disposition. See Fed. R. App. P. 34(a)(2)(C). 
Nos. 14‐2017 & 14‐2695                                                                    Page 2 
 
§§ 1961–1968. The suit alleges that since 1998 an array of public and private actors have 
conspired “to put him out of business.” The defendants, he says, cost him his job with 
the Lake County, Indiana, prosecutor’s office, got him banned from the Lake County 
government building, leveled false allegations that prompted the suspension of his law 
license, unlawfully seized two real properties, and caused him to be falsely arrested and 
imprisoned. This suit, though, is actually Holland’s fifth raising similar allegations. 
See Holland v. CEO Countrywide Home Loans, Inc., No. 2:14cv5  (N.D. Ind. 2014), aff’d, 
No. 14‐3447 (7th Cir. Feb. 9, 2015); Holland v. City of Gary, No. 2:10‐CV‐454‐PRC (N.D. 
Ind. 2013), aff’d, 533 F. App’x 661 (7th Cir. 2013); Holland v. City of Gary, No. 2:12‐CV‐62‐
TS (N.D. Ind. 2012), aff’d, 503 F. App’x 476 (7th Cir. 2013); Holland v. Lake County Mun. 
Gov’t, No. 2:13‐CV‐180 PS (N.D. Ind. 2013). The district court initially dismissed the 
complaint—totaling 467 pages—as inconsistent with the “short and plain statement” 
requirement of Federal Rule of Civil Procedure 8(a)(2). The district court then screened 
Holland’s amended complaint and dismissed it, this time with prejudice. That 
complaint, the court principally reasoned, fails to state a plausible claim for relief under 
§ 1983 or RICO. See 28 U.S.C. § 1915(e)(2)(B)(ii). In fact, the court added, Holland’s 
allegations are “fantastic” and “delusional,” and thus frivolous. See id. § 1915(e)(2)(B)(i).  
 
        Holland protests the dismissal, insisting that his claims are plausible because, by 
his count, “more than 50 Lake County public officials have been convicted of public 
corruption” in the last decade. But Holland’s reliance on the past performance of 
unidentified public officials to support his claim of personal abuse by other public 
officials amounts to nothing more than speculation, which is insufficient to state a 
plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. 
v. Twombly, 550 U.S. 554, 556–57 (2007); Runnion ex. rel. Runnion v. Girl Scouts of Greater 
Chicago, 786 F.3d 510, 526 (7th Cir. 2015). 
         
        This appeal is frivolous. The district court has twice warned Holland that he 
risks sanctions for continuing to file frivolous submissions. We add to the district 
court’s warnings our own admonishment that future frivolous appeals also may result 
in sanctions. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).   
 
        Accordingly, we AFFIRM the judgment in appeal no. 14‐2017 and DISMISS 
appeal no. 14‐2695.